NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3551-15T2

OWEN FORENSIC SERVICES,1

        Plaintiff-Respondent,

v.

MARY CATHERINE BAUR,

     Defendant-Appellant.
______________________________

              Submitted May 2, 2017 – Decided May 9, 2017

              Before Judges Fasciale and Sapp-Peterson.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Docket No. DC-
              0679-16.

              Mary Catherine Baur, appellant pro se.

              Respondent has not filed a brief.

PER CURIAM

        Pro se defendant appeals from a March 14, 2016 small-claims

judgment entered in plaintiff's favor after a one-day bench trial.

We affirm.




1     Improperly pled as "Owens Forensic Services."
     Plaintiff is in the business of providing video enhancing

forensic services.           As part of that business, the parties had

entered into a contract in April 2015.            Pursuant to that contract,

plaintiff provided defendant with various forensic video services

pertaining to a different lawsuit.              The parties dispute whether

plaintiff provided those services timely and sufficiently, and

whether plaintiff provided additional forensic video services

pursuant to a July 2015 contract.

     Plaintiff filed this book-account complaint against defendant

alleging    breach    of     the    purported   July    contract.        Plaintiff

maintained that it had successfully performed its obligations

under the April contract, but then the parties entered into the

subsequent contract for additional services.                 Plaintiff sought

$1750 in damages for the services it performed under the July

contract.

     Defendant       filed    a    counterclaim   alleging       that    plaintiff

breached the April contract. In her counterclaim, defendant argued

the parties did not enter into a July contract for additional

services.     Defendant sought damages for breach of the April

contract.

     After hearing the testimony from the parties and reviewing

various    emails    that    they    exchanged,   the    judge    made    detailed

findings of fact and rendered a lengthy oral opinion.                    The judge

                                         2                                 A-3551-15T2
found that the parties entered into the July contract, plaintiff

performed additional video enhancement services as part of that

contract, and defendant failed to pay for those new services.                     In

reaching this finding, the judge rejected defendant's argument

that the services were part of the April contract.                The judge then

entered   the    judgment    for     plaintiff    and   dismissed    defendant's

counterclaim.

     On appeal, defendant argues there are insufficient facts to

support the judge's findings and judgment.                 She maintains that

plaintiff breached the April contract, and that there is no

evidential      basis   to   award    plaintiff    damages   as     to   the   July

contract.    Defendant maintains, as she did before the judge, that

plaintiff acted in bad faith by failing to perform its services

in a timely fashion.

     We conclude that defendant's arguments are without sufficient

merit to warrant discussion in a written opinion.                        R. 2:11-

3(e)(1)(E).      We add the following brief remarks.

     The standard of review of judgments or orders entered after

bench trials is well settled.          The findings of the trial judge are

binding on appeal if they are supported by "adequate, substantial

and credible evidence."         Rova Farms Resort, Inc. v. Inv'rs Ins.

Co. of Am., 65 N.J. 474, 484 (1974).              We review a "trial court's

interpretation of the law and the legal consequences that flow

                                         3                                 A-3551-15T2
from established facts" de novo.            Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995).                     Applying this

standard, we see no error.

       On the allegations in defendant's counterclaim, the court

found that she did not meet her burden of proof.                     The court

explained that defendant offered no credible evidence showing that

plaintiff failed to perform the authentication or enhancement

services     contemplated   under     the   April     contract.      The     judge

concluded     that   plaintiff    performed     the    services     timely      and

properly.     We have no reasons to disturb these findings.

       On   the   allegations    in   plaintiff's     complaint,     the     judge

concluded that the parties entered into the July contract for

additional services.        The record reflects that after plaintiff

provided a bill for the additional service to recover audio,

defendant responded "Thank you!" In addition to making credibility

findings of fact, the judge found that defendant's response to the

subsequent bill further indicated a "meeting of the minds" between

the parties that plaintiff performed additional services as part

of the July contract.

       We conclude therefore that there are sufficient facts in the

record to support the judge's findings of fact and conclusions of

law.

       Affirmed.

                                       4                                   A-3551-15T2